Pursuant to CPLR 3211 (a) (1), a party may move to dismiss a complaint based on documentary evidence which conclusively establishes, as a matter of law, a defense to the asserted claims (see Leon v Martinez, 84 NY2d 83, 88 [1994]; Moore v Liberty Power Corp., LLC, 72 AD3d 660, 661 [2010]). Here, the documentary evidence in the record conclusively establishes, as a matter of law, defenses to the complaint, which alleged breach of contract and fraud, insofar as asserted against the defendant Principal Life Insurance Company. Accordingly, the Supreme Court properly granted that branch of that defendant’s motion which was pursuant to CPLR 3211 (a) (1) to dismiss those causes of action insofar as asserted against it.
In light of our determination, we need not reach the plaintiffs’ remaining contentions. Florio, J.P., Balkin, Leventhal and Austin, JJ., concur.